Citation Nr: 1244065	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a radial collateral ligament injury of the right wrist, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1988 to January 1992.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for an increased disability rating in excess of 10 percent for her service-connected right wrist disability.

The Veteran testified at a June 2010 hearing held at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.

In August 2010, the Board remanded the Veteran's appeal for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the Veteran's increased rating claim in a November 2011 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

The Board notes that in its August 2010 decision, it referred the issue of entitlement to service connection for neurological impairment of the right hand, to include as secondary to her service-connected wrist disability, to the agency of original jurisdiction (AOJ) for initial adjudication.  Review of the Veteran's physical and electronic claims file does not reveal that any development has occurred as to this issue.  As such, the issue is again referred to the AOJ at this time for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (The Board does not have jurisdiction of issues not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the AMC in Washington, DC.


REMAND

The Board regrets having to remand the Veteran's appeal a second time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to her under the law. 

Social Security Administration (SSA) records

Updated VA treatment notes dated largely in 2012 have been associated with the Veteran's electronic claims folder, maintained as part of the Virtual VA system.  These records have not previously been considered by the AOJ in connection with the claim, but the Veteran has waived initial AOJ consideration of them.  Remand is therefore not required for such.

However, in a November 2012 note, a VA employee reported that the Veteran's income included Social Security Disability Insurance (SSDI) benefits.  The evidence of record does not contain any SSA records and there is no indication such were sought.  Because such records may contain pertinent information relating to the pending claims on appeal, appropriate efforts must be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits). 

VA examination

The VA last evaluated the severity of the Veteran's right wrist disability over two years ago in October 2010.  At this examination, it was noted that the Veteran had limited ranges of motion, to include dorsiflexion of 15 degrees with pain, volar flexion of 20 degrees without pain, and 5 degrees of ulnar and radial deviations with pain.  See the October 2010 VA examiner's report, page 1.  

The Veteran has recently alleged that her right wrist disability has worsened in severity since the October 2010 VA examination.  In an October 2012 brief, the Veteran's representative indicated that the Veteran has an "increase in pain and a decrease in her range of motion."  See the Veteran's October 31, 2012, Post-Remand Brief, page 2.  The Veteran's representative referenced new evidence from the Veteran's treating physician, Dr. R.D.H., who apparently treated the Veteran for back problems, but also commented on her right wrist, noting it was "extremely weak."  See id., page 1; see also the Veteran's June 8, 2012 handwritten statement.   Review of Dr. R.D.H.'s May 2012 treatment records do show reports of grip strength testing, and indicate that the Veteran's grip strength of the right hand was "significantly below the normal range when compared to the normal population of the referenced study."  See the My 25, 2012 report of Dr. R.D.H., page 12. 

Although a new VA examination is not warranted based merely upon the passage of time, where a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In light of the lay and medical evidence suggesting that the Veteran's wrist disability may have worsened in severity since her last VA examination, an updated orthopedic examination is necessary before VA can make a fully informed decision on the merits of the Veteran's claim. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Contact the Veteran and request a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. R.D.H., and any other private provider who has treated the Veteran for a right wrist disability.

Upon receipt of such, VA must take appropriate action to contact the doctor and request complete updated treatment records.  The Veteran should be informed that in the alternative she may obtain and submit the records herself.

2.  Associate with the claims file updated VA treatment records from the medical center in Dallas, TX, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of December 2012 to the present.  All efforts must be documented in the record

3.  Contact SSA and request copies of any records pertaining to the Veteran's SSA disability benefits, to include any medical records obtained in connection with the Veteran's application.  If no SSA records can be found, or if they do not exist, the RO/AMC should request specific confirmation of that fact and make a formal finding of such, with notice to the Veteran.

4.  After obtaining any available records noted above, schedule the Veteran for a VA joints examination to determine the current severity of her service-connected radial collateral ligament injury of the right wrist.

The examiner should specifically identify (1) the ranges of motion of the Veteran's right wrist in dorsiflexion and plantar flexion, including the degrees at which motion is accompanied by pain, if at all, and (2) any functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  The examiner should also describe the impact of the wrist disability on occupational functioning.  If the Veteran's right wrist is ankylosed at any angle or degree, this should be made clear.  

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


